Name: Commission Implementing Decision (EU) 2019/450 of 19 March 2019 on publication of the European Assessment Documents (EADs) for construction products drafted in support of Regulation (EU) No 305/2011 of the European Parliament and of the Council (Text with EEA relevance.)
 Type: Decision_IMPL
 Subject Matter: building and public works;  technology and technical regulations;  marketing
 Date Published: 2019-03-20

 20.3.2019 EN Official Journal of the European Union L 77/78 COMMISSION IMPLEMENTING DECISION (EU) 2019/450 of 19 March 2019 on publication of the European Assessment Documents (EADs) for construction products drafted in support of Regulation (EU) No 305/2011 of the European Parliament and of the Council (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 305/2011 of the European Parliament and of the Council of 9 March 2011 laying down harmonised conditions for the marketing of construction products and repealing Council Directive 89/106/EEC (1), and in particular Article 22 thereof, Whereas: (1) In accordance with Regulation (EU) No 305/2011, Technical Assessment Bodies are to use methods and criteria provided in European Assessment Documents, the references of which have been published in the Official Journal of the European Union, for assessing performance of construction products covered by those documents in relation to their essential characteristics. (2) In accordance with Article 19 of Regulation (EU) No 305/2011, following several requests by manufacturers for European Technical Assessments, the organisation of Technical Assessment Bodies drew up and adopted several European Assessment Documents. (3) The Commission has assessed whether the European Assessment Documents drafted by the organisation of Technical Assessment Bodies satisfy the demands to be met in relation to the basic requirements for construction works set out in Annex I to Regulation (EU) No 305/2011. (4) The European Assessment Documents drafted by the organisation of Technical Assessment Bodies satisfy the demands to be met in relation to the basic requirements for construction works set out in the Annex to Regulation (EU) No 305/2011. It is therefore appropriate to publish the references of those European Assessment Documents in the Official Journal of the European Union, HAS ADOPTED THIS DECISION: Article 1 The references of the European Assessment Documents for construction products drafted in support of Regulation (EU) No 305/2011 that are listed in Annex to this Decision are hereby published in the Official Journal of the European Union. Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Union. Done at Brussels, 19 March 2019. For the Commission The President Jean-Claude JUNCKER (1) OJ L 88, 4.4.2011, p. 5. ANNEX Reference and title of the European Assessment Document 040427-00-0404 Kits for external thermal insulation composite system (ETICS) with mortar as thermal insulation product and renderings or discontinuous claddings as exterior skin 060012-00-0802 Kit consisting of chimney flue liner, made of glass fibres, mineral and organic substances, and ancillaries 090119-00-0404 Kits for external wall cladding of mineral boards with renderings applied in situ 090120-00-0404 Kits for non-load bearing mineral board external wall systems 130031-00-0304 Metal web beams and columns 130082-00-0603 FaÃ §ade fixing system - plastic bracket for fixing timber or wood based elements to the substructure 260014-00-0301 Calcined layer silicate based type II addition